          Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     INTEL CORPORATION and APPLE INC.,                   Case No. 3:19-cv-07651-EMC
10
                                  Plaintiffs,            STIPULATION AND [PROPOSED
11                                                       ORDER] CONTINUING HEARING ON
     v.                                                  MOTION TO DISMISS
12

13   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC
14   2017 LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
15   TECHNOLOGY LLC, INVT SPE LLC,
16   INVENTERGY GLOBAL, INC., and IXI IP,
     LLC,
17
                                  Defendants.
18

19

20

21

22

23

24

25

26

27

28

     Case No. 3:19-cv-07651-EMC                 Stipulation and [Proposed Order] Continuing Hearing
         Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 2 of 9



 1
            Pursuant to Civil Local Rule 7-12 and the Court’s Notice Scheduling a Hearing Regarding
 2
     Defendants’ Joint Motion to Dismiss (Dkt No. 248), plaintiffs Intel Corporation and Apple Inc.
 3
     (collectively, “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co. LLC,
 4
     Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC,
 5
     Inventergy Global, Inc., INVT SPE LLC, and IXI IP, LLC (collectively, “Defendants”) by and
 6
     through their undersigned counsel hereby request and stipulate as follows:
 7
            WHEREAS, on April 27, 2021, the Court entered an Order scheduling a hearing on
 8
     Defendants’ Joint Motion to Dismiss for August 26, 2021 at 1:30 PM (“Motion to Dismiss
 9
     Hearing”). Dkt. No. 248.
10
            WHEREAS, the parties hereby request and stipulate that the Motion to Dismiss Hearing be
11
     rescheduled from August 26, 2021 at 1:30 PM to one of September 8, 2021, September 9, 2021,
12
     September 14, 2021, September 15, 2021, or September 16, 2021.
13
            WHEREAS, there is good cause for this request because Plaintiffs’ lead counsel has a
14
     scheduling conflict on August 26, 2021.
15
            WHEREAS, Plaintiffs’ lead counsel and all lead counsel for the five separately represented
16
     groups of Defendants will be available to appear on September 8, 2021, September 9, 2021,
17
     September 14, 2021, September 15, 2021, and September 16, 2021.
18
            WHEREAS, this Court has granted eight prior stipulations by the parties to extend time:
19
                •   On December 5, 2019, the Court granted a stipulation to extend the time for
20                  Defendants to file a declaration supporting Plaintiffs’ motion to seal the original
21                  complaint from November 25, 2019 to December 6, 2019. See Dkt. No. 43.

22              •   On December 13, 2019, the Court granted a stipulation to extend the time for
                    Defendants to respond to the original complaint from December 16, 2019 to
23                  February 4, 2020 and extended the corresponding briefing schedule on Defendants’
                    motion to dismiss. See Dkt. No. 75.
24
                •   On February 10, 2020, the Court granted a stipulation to continue the Case
25
                    Management Conference from February 20, 2020 to April 23, 2020. See Dkt. No.
26                  124.

27              •   On March 31, 2020, the Court granted a stipulation to extend the time for Defendants
                    to file a reply in support of their motions to dismiss, strike, and/or stay the action
28                  from April 6, 2020 to April 13, 2020. See Dkt. No. 161.
                                                      1
     Case No. 3:19-cv-07651-EMC                            Stipulation and [Proposed Order] Continuing Hearing
         Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 3 of 9



 1               •   On August 12, 2020, the Court granted a stipulation to extend the time for Defendants
                     to respond to the amended complaint from August 25, 2020 to September 15, 2020
 2
                     and extended the corresponding briefing schedule on Defendants’ motion to dismiss.
 3                   See Dkt. No. 196.

 4               •   On August 28, 2020, the Court granted a stipulation to continue the Case
                     Management Conference from September 17, 2020 to December 17, 2020. See Dkt.
 5                   No. 199.
 6               •   On February 2, 2021, the Court granted a stipulation to enlarge the time for Plaintiffs
 7                   to file a second amended complaint from February 5, 2021 to to March 8, 2021. See
                     Dkt. No. 232.
 8
                 •   On March 16, 2021, the Court granted a stipulation to extend the time for Defendants
 9                   to respond to the second amended complaint from March 8, 2021 to April 26, 2021
                     and extended the corresponding briefing schedule on Defendants’ motion to dismiss.
10                   See Dkt. No. 240.
11
            WHEREAS, the requested time modification would not affect the case schedule other than
12
     the date of the Motion to Dismiss Hearing.
13

14
            IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the
15
     Court’s approval:
16
            1.       The Motion to Dismiss Hearing, currently set for August 26, 2021 at 1:30 PM, shall
17
     be continued to September 8, 2021, September 9, 2021, September 14, 2021, September 15, 2021, or
18
     September 16, 2021.
19
            IT IS SO STIPULATED.
20

21   DATED: May 12, 2021                           Respectfully submitted,

22

23

24

25

26

27

28
                                                        2
     Case No. 3:19-cv-07651-EMC                              Stipulation and [Proposed Order] Continuing Hearing
         Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 4 of 9



 1                                      By: /s/ Mark D. Selwyn
                                           Mark D. Selwyn (SBN 244180)
 2                                         mark.selwyn@wilmerhale.com
 3                                         WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
 4                                         2600 El Camino Real, Suite 400
                                           Palo Alto, CA 94306
 5                                         Telephone: (650) 858-6000
                                           Fax: (650) 585-6100
 6

 7                                         William F. Lee (pro hac vice)
                                           william.lee@wilmerhale.com
 8                                         WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
 9                                         Joseph J. Mueller (pro hac vice)
                                           joseph.mueller@wilmerhale.com
10
                                           Timothy D. Syrett (pro hac vice)
11                                         timothy.syrett@wilmerhale.com
                                           60 State Street
12                                         Boston, MA 02109
                                           Telephone: (617) 526-6000
13                                         Fax: (617) 526-5000
14
                                           WILMER CUTLER PICKERING
15                                           HALE AND DORR LLP
                                           Leon G. Greenfield (pro hac vice)
16                                         leon.greenfield@wilmerhale.com
                                           Amanda L. Major (pro hac vice)
17                                         amanda.major@wilmerhale.com
                                           1875 Pennsylvania Avenue N.W.
18
                                           Washington, DC 20006
19                                         Telephone: (202) 663-6000
                                           Fax: (202) 663-6363
20
                                           Attorneys for Plaintiffs
21                                         INTEL CORPORATION and APPLE INC.
22

23                                         By: /s/ A. Matthew Ashley
                                              A. Matthew Ashley
24                                            Counsel for Defendants
                                              FORTRESS INVESTMENT GROUP LLC,
25                                            FORTRESS CREDIT CO. LLC,
26                                            VLSI TECHNOLOGY LLC

27

28
                                            3
     Case No. 3:19-cv-07651-EMC                 Stipulation and [Proposed Order] Continuing Hearing
         Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 5 of 9



 1                                             /s/ Christopher A. Seidl
                                               Christopher A. Seidl (pro hac vice)
 2                                             CSeidl@RobinsKaplan.com
 3                                             ROBINS KAPLAN LLP
                                               800 LaSalle Avenue, Suite 2800
 4                                             Minneapolis, MN 55402
                                               Telephone: 612 349 8468
 5                                             Facsimile: 612 339-4181
                                               Counsel for Defendants
 6                                             INVT SPE LLC
 7                                             INVENTERGY GLOBAL, INC.

 8
                                               /s/ Jason D. Cassady
 9                                             Jason D. Cassady (pro hac vice)
                                               jcassady@caldwellcc.com
10
                                               CALDWELL CASSADY & CURRY
11                                             2121 N. Pearl Street, Suite 1200
                                               Dallas, TX 75201
12                                             Telephone: 214 888-4841
                                               Facsimile: 214-888-4849
13                                             Counsel for Defendant
                                               IXI IP, LLC
14

15
                                               /s/ James J. Foster
16                                             James J. Foster
                                               jfoster@princelobel.com
17                                             PRINCE LOBEL TYE LLP
                                               One International Place, Suite 3700
18
                                               Boston, MA 02110
19                                             Telephone: 617 456-8022
                                               Facsimile: 617 456-8100
20                                             Counsel for Defendant
                                               UNILOC 2017 LLC
21

22
                                               /s/ Daniel. R. Shulman
23                                             Daniel R. Shulman (pro hac vice)
                                               dan@shulmanbuske.com
24                                             SHULMAN & BUSKE PLLC
                                               126 North Third Street, Suite 402
25                                             Minneapolis, MN 55401
26                                             Telephone: 612 870 7410
                                               Counsel for Defendants
27                                             UNILOC LUXEMBOURG S.A.R.L.
                                               UNILOC USA, INC
28
                                           4
     Case No. 3:19-cv-07651-EMC                  Stipulation and [Proposed Order] Continuing Hearing
         Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 6 of 9



 1
                                               /s/ Dean C. Eyler
 2                                             Dean C. Eyler (pro hac vice)
 3                                             dean.eyler@lathropgpm.com
                                               LATHROP GPM LLP
 4                                             500 IDS Center
                                               80 South 8th Street
 5                                             Minneapolis, MN 55402
                                               Telephone: 612 632-3335
 6                                             Facsimile: 612 632-4000
 7                                             Counsel for Defendants
                                               UNILOC LUXEMBOURG S.A.R.L.
 8                                             UNILOC USA, INC

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           5
     Case No. 3:19-cv-07651-EMC                  Stipulation and [Proposed Order] Continuing Hearing
          Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 7 of 9



 1
                                      CERTIFICATE OF SERVICE
 2
         On this 12th day of May 2021, I hereby certify that I caused the foregoing document entitled
 3
     STIPULATION AND [PROPOSED] ORDER CONTINUING MOTION TO DISMISS HEARING
 4
     to be filed via the court’s CM/ECF system, which shall send notice to the counsel of record for the
 5
     parties.
 6

 7
     DATED: May 12, 2021                        Respectfully submitted,
 8
                                                By: /s/ Mark D. Selwyn________
 9

10                                              Mark D. Selwyn (SBN 244180)
                                                mark.selwyn@wilmerhale.com
11                                              WILMER CUTLER PICKERING
12                                               HALE AND DORR LLP
                                                2600 El Camino Real, Suite 400
13                                              Palo Alto, CA 94306
                                                Telephone: (650) 858-6000
14                                              Facsimile: (650) 858-6100
15                                              Attorney for Plaintiffs
16                                              INTEL CORPORATION and APPLE INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                     6
     Case No. 3:19-cv-07651-EMC                           Stipulation and [Proposed Order] Continuing Hearing
         Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 8 of 9



 1
                                                  ORDER
 2
     Pursuant to stipulation, IT IS SO ORDERED.
 3

 4
     DATED:                                   ___________________________________
 5                                            The Honorable Edward M. Chen
                                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    7
     Case No. 3:19-cv-07651-EMC                           Stipulation and [Proposed Order] Continuing Hearing
          Case 3:19-cv-07651-EMC Document 249 Filed 05/12/21 Page 9 of 9



 1
                                            ECF ATTESTATION
 2
            I, Mark D. Selwyn, am the ECF user whose ID and password are being used to file this
 3
     STIPULATION AND [PROPOSED] ORDER CONTINUING MOTION TO DISMISS HEARING.
 4
     I hereby attest that I received authorization to insert the signatures indicated by a conformed
 5
     signature (/s/) within this e-filed document.
 6

 7

 8                                                     By: /s/ Mark D. Selwyn
                                                          Mark D. Selwyn
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
     Case No. 3:19-cv-07651-EMC                              Stipulation and [Proposed Order] Continuing Hearing
